I am inclined to believe the evidence is too weak and inconclusive to form the basis of this conviction. No witness ever placed appellant in possession of the money in question. The owner himself did not know when or where he lost it, and the only theory upon which appellant could possibly be convicted was that the *Page 307 
owner of the money lost it and appellant subsequently found it. The owner did not know where he lost it. He recollected having it in his pocket, and after leaving the place where he last remembered having the money, he missed it. Appellant had money, and for this he gave a reasonable account, and it was not identified as the money belonging to the alleged owner. The circumstances are too weak, too inclusive to form the basis of conviction, in my judgment, and it does not exclude every reasonable hypothesis except the guilt of the accused. The witness Mrs. Alsup testified for the appellant. The opinion states: "If the jury had believed her testimony it would have tended to show that in December, 1913, and for some time prior thereto, appellant had had her to keep for him in her trunk a considerable sum of money. She did not know the exact amount, nor purport to know the exact amount; that she did not count it. She said that appellant and her husband counted the money which she kept for appellant, and that her husband knew how much there was; that she only knew from hearsay." It might be stated, in a general way, that appellant accounted for the money he deposited in the bank; among other things, he sold a pair of mules for a considerable amount of money, but I do not purpose here to rehash this testimony. On cross-examination Mrs. Alsup was asked where her husband was. She replied that he was in Oklahoma. The State asked her where, and what he was doing in Oklahoma. To this appellant urged various objections. The court overruled the objections and she answered that her husband was in jail in Oklahoma. The opinion of the majority in this connection says: "It will thus be seen that appellant's brother-in-law, Mr. Alsup, was a most material witness for him. He was not present and did not testify. The State had a right to probe this matter to ascertain where this witness was and why he was not present and did not testify. The fact that he was thus related to appellant and was such a material witness that if Mrs. Alsup's testimony was true appellant would have had him there to testify and if not, the State had the right to know where he was so that it could get him there and have him testify in dispute of Mrs. Alsup's testimony." The absence of a material witness for the defendant is never chargeable to him unless the absence of the witness is in some way attributable to acts or conduct of the accused. In this case the testimony shows beyond any question that appellant was not the cause of the absence of the witness; that he was taken under process of law and placed in jail, supposedly for some violation of the law. We understand that men are not usually placed in jail in our country except for violations of the law. Appellant was not responsible for this, nor should he be charged up with it. It introduced an extraneous matter foreign to the case, and proved before the jury that the absent witness was charged with a violation of the law in another State, and thus attacked his character and his reputation in advance of his being used as a witness, and in his absence as a witness was used to prejudice the case with the jury, he being the brother-in-law of the defendant. This was certainly calculated to impress the jury prejudicially to appellant's *Page 308 
rights. How this character of testimony could possibly have been admitted in this case passes my comprehension; nor do the cases cited by the majority opinion sustain such proposition. Some of them do not even bear upon the question. The statement in the majority opinion, towit: "the State had the right to know where he was so that it could get him there and have him testify in dispute of Mrs. Alsup's testimony," is to say the least rather anomalous. It would hardly be considered a correct statement of law, that the State on the trial of a case could prove where the absent witness was that it might have him to testify in the case when the facts showed he was in another State and could not possibly be had. If the State wanted to know where he was to use him as a witness, the trial of the matter before the jury was not the place to seek that information. If that is a valid ground, then the State would be permitted at all times and under all circumstances to introduce such damaging facts before the jury upon the plea that they were trying to locate the witness to use on that trial, when it was known or could have been known he was in a distant State incarcerated in jail charged with crime. Such "stage play" operated to prejudice the rights of the defendant before the jury. If this is the correct rule for the State, it would be equally correct for the defendant. They say it is a poor rule that won't work both ways. Hereafter if an absent State witness should be located in jail under a charge of felony, the defendant would be authorized to prove that fact before the jury as a means of locating the witness so that he might have him before the jury, when it was known at the time, or could have been so known, that he was beyond the jurisdiction of the court, or was at such distance from it he could not possibly be obtained. Under such circumstances if the trial is to be stopped and the absent witness hunted up, a continuance should be granted in order that he might get the witness, or the testimony, and if in another State, the defendant would have the right to a continuance in order to get his deposition. The statement of the proposition by the majority is a sufficient answer within itself without discussing it. I can not agree to this affirmance
                       ADDITIONAL OPINION.                          July 7, 1915